IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH M. WALLS, .§
§ No. 585, 2014
Petitioner Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
V. -§ for New Castle County
§
ROBERT COUPE, § CA. No. N14M—06-082
§
Respondent Below, §
Appellee. §

Submitted: December 31, 2014
Decided: March 10, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.
O R D E R

This 10th day of March 2015, having considered the opening brief ﬁled by
the appellant, Joseph Walls, the motion to afﬁrm ﬁled by the appellee, State of
Delaware, and the Superior Court record, it appears to the Court that:

(1) The petitioner/appellant, Joseph M. Walls, is serving prison sentences
totaling life plus eighty-nine years and sixty days in the custody of the Delaware
Department of Correction (“DOC”). On June 25, 2014, Walls ﬁled a petition for a
writ of mandamus against DOC. Walls also ﬁled a motion to proceed in forma
pauperis.

(2) The basic premise of Walls’ mandamus petition was that he is entitled

to 9,050 days of good time credit, which, if applied, would lead to his release from

incarceration. Also, Walls sought to compel DOC to change its records to change
the effective date of his sentence so that he can get credit for time served.

(3) As a proliﬁc, persistent, and consistently unsuccessful pro se litigant,
Walls is subject to the “three strikes” provision of 10 Del. C. § 8804(f), which
prevents a prisoner from ﬁling a complaint in forma pauperis if the prisoner has
three or more times brought an action that was dismissed as frivolous, malicious,
or for failure to state a claim for relief.1 By order dated January 23, 2014 in Walls
v. Phelps, we afﬁrmed the Superior Court’s application of the three strikes rule to a
mandamus petition Walls had brought as part of a civil rights complaint against
Doc.2

(4) On July 31, 2014, the State ﬁled a “motion to revoke IFP and dismiss
petition for a writ of mandamus.” The State argued that Walls was precluded
under 10 Del. C. § 8804(f) and Walls v. Phelps from proceeding in forma pauperis,
and that even if he were to pay the ﬁling fee, Walls’ mandamus petition was
frivolous and failed to state a claim upon which relief could be granted.

(5) By order dated July 31., 2014, the Superior Court denied the IFP
motion and notiﬁed Walls that the $185 ﬁling fee must be ﬁled within ﬁfteen days

or the mandamus petition would be dismissed. The following day, August 1, 2014,

1 10 Del. C. § 8803(f).
2 Walls v. Phelps, 2014 WL 279372 (Del. Jan. 23, 2014).

2

the court issued an “order upon initial review of complaint” that summarily

dismissed the mandamus petition. The order provided:

It plainly appears from the face of the complaint that the
plaintiff is not entitled to relief . . . for the following
reasons: Defendant, rwho was sentenced to life
imprisonment (with the possibility of parole), also has
sentences for additional charges totaling 89 years and 60
days. Defendant’s parole eligibility date is May 16,
2020. The Department of Correction has correctly taken
one third of that time, less statutory good time credits,
less meritorious good time. Moreover, Defendant’s bald
allegations concerning the calculation of his Level 5 time

in Virginia and Arizona are legally frivolous. 10 Del. C.
8801(7).

(6) Thereafter, the Superior Court granted Walls an extension of time
until August 24, 2014 to ﬁle a motion for reargument from the dismissal order.
But when Walls attempted to ﬁle the motion, it was returned marked “document
rejected” with a “notice of non-conforming documents” dated August 26, 2014,
indicating that the “reason for rejectiOn” was that the ﬁling fee was unpaid. In a
separate letter dated August 26, 2014, the Prothonotary advised Walls that the
ﬁling fee must be paid by September 15, 2014. When Walls did not submit the
ﬁling fee by September 15, 2014, the Superior Court issued an order on September

16, 2014, dismissing Walls’ motion for reargument.3 This appeal followed.

3 It is not clear why the court dismissed a motion that was returned marked “document rejected”
three weeks earlier.

3

(7) On appeal, Walls contends that the Superior Court abused its
discretion when denying his IFP motion. According to Walls, he should have been
allowed to proceed in forma pauperis because his mandamus petition was in the
nature of a habeas corpus petition, which is exempt from dismissal under 10 Del.
C. § 8804(1).4 Walls made a similar argument in Walls v. Phelps, which we
rejected as without merit.5

(8) Having carefully considered the parties’ positions on appeal, the Court
concludes that the Superior Court did not abuse its discretion when denying Walls’
IFP motion. In the absence of any indication that Walls was “under imminent
danger of serious physical injury at the time that the [mandamus petition was]
ﬁled,”6 Walls was statutorily barred from proceeding in forma pauperis in the
Superior Court.7

(9) Walls also contends on appeal that the summary dismissal of his
mandamus petition was an abuse of discretion when the petition was “properly
supported . . . with afﬁdavits, documents, statutes and legal decisions.” Walls’

claim is without merit.

4 See 10 Del. C. § 8804(1) (“No petition for a writ of habeas corpus or any appeal from the denial
of any such petition shall be dismissed under this subsection”).

5 Walls v. Phelps, 2014 WL 279472, at {l 7 (Del. Jan. 23, 2014).
6 10 Del. C. § 8804(t).
7 Biggins v. Dr. Robinson, 2011 WL 400405 (Del. Feb. 8, 2011).

4

(10) The Superior Court may issue a writ of mandamus to the DOC to
compel the performance of a duty if the petitioner can show (i) a clear right to the
performance of a duty; (ii) an arbitrary reﬁlsal to perform the duty, and (iii) that no
other adequate remedy is availableg, In this case, for the reasons stated by the
Superior Court in its August 1, 2014 order, Walls did not show that he had a clear
right to 9,050 days of good time credit. To the extent Walls complains on appeal
that the Superior Court did not address his claim that he is entitled to credit for
time served, Walls has not demonstrated that he is entitled to such credit or that he
has sought that credit in a motion for Credit for time served?

NOW, THEREFORE, IT IS ORDERED that the motion to afﬁrm is
GRANTED. The judgment of the Superior Court is AFFIRMED.

BY THE COURT:

MM

Justice

8 Clough v. State, 686 A.2d 158, 159 (Del. 1996); In re Bordley, 545 A.2d 619, 620 (Del. 1988).

9 Compare 11 Del. C. § 4381 (governing earned good time) with 11 Del. C. § 3901(c) (governing
credit for actual incarceration).

5